DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 33-37, 39-44, 46-51 and 53 are pending, of which claims 33, 40 and 47 are in independent form.  Claims 33-37, 39-44, 46-51 and 53 are rejected under 35 U.S.C. 103.  

Response to Amendments and Arguments
The claim amendments and arguments filed on 06 November 2020 as they apply to the 35 U.S.C. 103 rejections of the claims have been fully considered.  On page 10 of the remarks, Applicant’s representative appears to argue that the none of the cited references disclose the substantially amended claims.  Examiner has applied new references to address the claims as amended detailed in the rejection below.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 33-37, 39-44 and 46-51 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Bellini, III et al. U.S. Pub. No. 2016/0036652 (hereinafter “Bellini”) in view of Sabharwal U.S. Pub. No. 2012/0323640 (hereinafter “Sabharwal”).
Regarding independent claim 33, Bellini discloses:
A method for identifying inefficiencies in Information Technology (IT) incident handling performed by at least one support agent, the method comprising: identifying a volume of native IT Service Management (ITSM) data, the ITSM data including incident activity entries characterizing the IT incident handling performed by the at least one support agent, and further including time periods occurring between pairs of the incident activity entries, wherein each time period of the time periods is stored together with at least one incident activity characterization (Bellini at paragraph [0007] discloses in part, “SLA compliance may be measured by the ticketing system, by recording the times when a support ticket is created, when a technician proposes a method for solving the issue, when the support ticket is first addressed by a technician, and when the support ticket is closed.”  Further, Bellini at paragraph [0039] discloses a support ticket storing multiple fields including time and date information corresponding to incident activity such as when the incident was first responded to, when the proposed solution was accepted, when the incident was resolved, or reopened.)

 While Bellini at paragraph [0056] discloses in the event the original problem recurs or the same problem happens again rather than creating a new ticket the same ticket can be reopened and appended to such all the information is in one place and duplicative information does not need to be entered, and tracking of SLA compliance, such as tracking of maximum response time as disclosed in Bellini at paragraph [0079] can be restarted, however, Bellini does not disclose reducing the volume of data by aggregating two time periods into one, more specifically, Bellini does not disclose:
reducing the volume of the ITSM data to a smaller volume of a target data set, including aggregating at least two time periods of the time periods into at least one aggregated time period.
However, Sabharwal at paragraphs [0025] – [0026] teaches the following:
In some embodiments, the incident management system 100 determines objective performance metrics 118 for the assignee 108-1 with respect to the handling of the incident ticket 110. 

[0026] In some embodiments, the performance metrics 118 include one or more of an amount of time that the assignee took to resolve the incident ticket, a customer satisfaction score, a level of complexity of the incident ticket, a level of compliance with a service level agreement that was achieved by the assignee in handling the incident ticket, a number of times the incident ticket was reopened, a number of times the incident ticket was escalated, a number of other assignees that handled the incident ticket before the assignee handled the incident ticket, a number of other assignees that handled the incident ticket after the assignee handled the incident ticket, and a priority of the incident ticket. In some embodiments, the performance metrics 118 are stored in a database.

Examiner is of the position that the set of performance met stored in the database read on a smaller volume of a target data set, including aggregated fields of total amount of time it took to resolve an incident and the number of times a ticket was reopened.
Both the Bellini reference and the Sabharwal reference, in the portions cited by the Examiner are in the field of endeavor of storing and tracking of incident handling ticket information.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the ticketing and tracking system disclosed in Bellini with the performance metrics of Sabharwal to facilitate in routing incident tickets to employees best suited to handle the incident (See Sabharwal at paragraph [0018]-[0019]).

While Bellini at paragraph [0039] discloses tracking time periods related to incident handling and the reopening time periods when an incident is not fully resolved and needs to be reopened, Bellini does not disclose:
classifying the at least one aggregated time period as wasted time, based on corresponding incident activity characterizations of the at least two time periods; 
adding at least one field for the wasted time to the target data set; and 
providing the target data set to remote applications and systems via a web service client interface, including providing access to the at least one field for the wasted time, to thereby identify the inefficiencies in the IT incident handling.
However, Sabharwal at paragraphs [0025] – [0026] teaches creating aggregated fields as it relates to the number of times an incident was reopened, and the amount of time to resolve an incident, and Sabharwal at paragraph [0038] Table 1 provided below, with marking added by Examiner, teaches the aggregated number of times an incident is reopened counts negatively towards a performance metric [i.e., waste and inefficiencies in the IT incident handling].

    PNG
    media_image1.png
    226
    354
    media_image1.png
    Greyscale


Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the tracking of time periods, including reopen time periods disclosed in Bellini with the aggregating of incident reopening information and its negative impact on a performance metric taught in Sabharwal to facilitate in routing incident tickets to employees best suited to handle the incident (See Sabharwal at paragraph [0018]-[0019]).

Regarding dependent claim 34, all of the particulars of claim 33 have been addressed above.  Additionally, Bellini discloses: 
wherein the at least one incident activity characterization includes at least one of a priority, an activity status, an assigned group, and assigned individual, and an assigned group costing category (Bellini at paragraph [0039] discloses a support ticket storing a plurality of fields including activity status such as a proposed solution being accepted and the ticket being resolved or reopened.

Regarding dependent claim 35, all of the particulars of claim 33 have been addressed above.  Additionally, Bellini as modified with Sabharwal discloses:
wherein aggregating the at least two time periods into at least one aggregated time period includes selecting the at least two time periods for aggregation based on the corresponding incident activity characterizations of the at least two time periods (Sabharwal at paragraph [0026] teaches an amount of time an assignee took to resolve an incident and tracking the number of times an incident was reopened.  Examiner is of the position that the amount of time to resolve an incident represents an aggregate value of the time spent resolving the incident when it was initially opened and when it was reopened.)

Regarding dependent claim 36, all of the particulars of claim 33 have been addressed above.  Additionally, Bellini as modified with Sabharwal discloses:
wherein the at least one aggregated time period includes a plurality of aggregated time periods, and further wherein classifying the at least one aggregated time period as wasted time comprises: classifying each of the plurality of aggregated time periods as total work time or total wait time, based on corresponding incident activity entries of the at least one incident activity entry; classifying a first portion of the total work time as wasted work time; classifying a first portion of the total wait time as wasted wait time; and aggregating the wasted work time and the wasted wait time to determine the waste time (Bellini at paragraph [0039] discloses tracking a plurality of time periods and incident activities including the reopening and resolution of a ticket, and tracking aggregated amounts with respect to response times and SLA compliance, including a waiting status taught in Bellini at paragraph [0040].  Sabharwal at paragraphs [0025]-[0026] and Table 1 provided above teaches aggregating information related to incident handling including reopening information and time information and counting aggregated amounts as having a positive impact on a performance metric [i.e., work] or a negative impact on a performance metric [i.e., waste].  Examiner is of the position that it would have been obvious to a person of ordinary skill in the art to use the data fields and aggregating disclosed in Bellini with the performance metrics and aggregated values taught in Sabharwal in the terms of work and waste recited in the claims.

Regarding dependent claim 37, all of the particulars of claims 33 and 36 have been addressed above.  Additionally, Bellini as modified with Sabharwal discloses:
further comprising: classifying a second portion of the total work time as acceptable work time; and classifying a second portion of the total wait time as acceptable wait time (Bellini at paragraph [0079 discloses comparing time period amounts to determine whether they are in compliance with an SLA agreement,  Examiner is of the position that time thresholds complying with an SLA agreement reads on classifying time periods as acceptable or unacceptable.

Regarding dependent claim 39, all of the particulars of claim 33 have been addressed above.  Additionally, Bellini as modified with Sabharwal discloses:
wherein classifying the at least one aggregated time period as wasted time comprises: classifying the at least one aggregated time period as wasted time based on a combination of a first incident activity characterization and a second incident activity characterization of the at least two time periods (Examiner is of the position that in order for the an incident to be reopened in both the Bellini reference at paragraphs [0039] – [0040] and Sabharwal reference at paragraphs [0025] – [0026] and be treated as waste consistent with Sabharwal at Table 1, the incident must first be closed.  Examiner is interpreting closing and reopening as reading on a first and second incident activity characterization.)

Regarding independent claim 40, claim 40 is rejected under the same rationale as claim 33.  Additionally, with respect to the hardware limitations recited in claim 40, a memory and processors (See Bellini at paragraph [0018]).

Regarding dependent claim 41, all of the particulars of claim 40 have been addressed above.  Additionally, claim 41 is rejected under the same rationale as claim 34.

Regarding dependent claim 42, all of the particulars of claim 40 have been addressed above.  Additionally, claim 42 is rejected under the same rationale as claim 35.

Regarding dependent claim 43, all of the particulars of claim 40 have been addressed above.  Additionally, claim 43 is rejected under the same rationale as claim 36.

Regarding dependent claim 44, all of the particulars of claims 40 and 43 have been addressed above.  Additionally, claim 44 is rejected under the same rationale as claim 37.

Regarding dependent claim 46, all of the particulars of claim 40 have been addressed above.  Additionally, claim 46 is rejected under the same rationale as claim 39.

Regarding independent claim 47, claim 47 is rejected under the same rationale as claim 33.

Regarding dependent claim 48, all of the particulars of claim 47 have been addressed above.  Additionally, claim 48 is rejected under the same rationale as claim 34.

Regarding dependent claim 49, all of the particulars of claim 47 have been addressed above.  Additionally, claim 49 is rejected under the same rationale as claim 35.

Regarding dependent claim 50, all of the particulars of claim 47 have been addressed above.  Additionally, claim 50 is rejected under the same rationale as claim 36.

Regarding dependent claim 51, all of the particulars of claims 47 and 50 have been addressed above.  Additionally, claim 51 is rejected under the same rationale as claim 37.

Regarding dependent claim 53, all of the particulars of claim 47 have been addressed above.  Additionally, claim 53 is rejected under the same rationale as claim 39.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent No. 9,497,136
Column 9, Lines 30 – 47 as it relates to tracking IT resource waste in a system.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY G GEMIGNANI whose telephone number is (571)272-1018.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.G.G./Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154